DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 7/20/2021.  Claims 39, 40 and 44-52 have been canceled.  Claims 28-35, 37, 38, 41 and 42 are now pending.  
Allowable Subject Matter

3.	Claims 28-35, 37, 38, 41 and 42 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Floyd et al. (US Patent 4,455,416), Floyd et al. (US Patent 4,625,029) and Pisanova et al. (US 2006/0252855).
Floyd et al. ‘416 disclose a condensate of cyclic urea/glyoxal/polyol, in the presence of acid catalyst, where it discloses the ratio of cyclic urea:glyoxal: polyol is about 1:0.8-2.0:0.05-4.0 (0.05-4 meets the limitation of at least 0.19) (abstract, claims 1 and 3, col. 2, line 57, Examples 9-11).
Floyd et al. ‘029 disclose a condensate of cyclic urea/glyoxal/polyol, in the presence of acid catalyst, where it discloses the ratio of cyclic urea:glyoxal:polyol is about 1:0.8-2.0:0.05-4.0 (0.05-4 meets the limitation of at least 0.19)  (abstract, col. 3, lines 17 and 54, Examples 9-11).
Pisanova et al. disclose a condensate of ethylene urea, ethylene glycol and glyoxal, in the presence of citric acid, where it discloses the ratio of ethylene urea:ethylene glycol:glyoxal is 1:0.95:0.95 (102g x 40% : 39g : 97g x 40%) (0.95 meets the limitation of at least 0.19)  ([0042], [0066], [0070]).

Floyd et al.’416, Floyd et al. ‘029 and Pisanova et al. do not teach or fairly suggest the claimed process for preparing a reaction product H of at least one cyclic urea U, at least one multifunctional aldehyde A, and at least one polyol P, the process comprising the steps of: a) mixing the at least one cyclic urea U with the at least one multifunctional aldehyde A in order to effect an addition reaction in the presence of at least one base B, which does not react with any of the multifunctional aldehyde A, the cyclic urea U, the reaction product H, and the at least one polyol P, and then b) admixing the at least one polyol P together with at least one acid catalyst C to the at least one cyclic urea U, the at least one multifunctional aldehyde A and the at least one base B, wherein the reaction product H is obtained in the presence of the at least one acid catalyst C, and wherein a ratio of an amount of the at least one polyol P reacted or bound into the reaction product H to an amount of the at least one cyclic urea U in the reaction product H is at least 0.19 mol/mol.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762